EXHIBIT 10.53




Shadow Wood Apartments




MULTIFAMILY NOTE

(VARIABLE LOAN)







US $3,900,682.00

As of January 18, 2007







FOR VALUE RECEIVED, the undersigned (“Borrower”) promises to pay to the order of
CAPMARK FINANCE INC., a California corporation, the principal sum of Three
Million Nine Hundred Thousand Six Hundred Eighty-Two and 00/100 Dollars
(US $3,900,682.00), with interest on each Variable Loan at an annual rate as
calculated in Section 3 hereof.

This Note is executed and delivered by Borrower pursuant to one of either (i)
that certain Amended and Restated Loan Agreement, dated as of September 16,
2002, by and among certain borrowers signatory thereto and Lender or (ii) that
certain Loan Agreement dated as of November 1, 2002, by and among certain
borrowers signatory thereto and Lender.  As used herein, the term “Loan
Agreement” shall mean whichever of the loan agreements described in the
preceding sentence shall apply from time to time in accordance with their
respective terms, along with all amendments, supplements, replacements,
restatements or other modifications thereto or thereof from time to time made.
 The Loan Agreement shall evidence the obligation of Borrower to repay a
Variable Loan made by Lender to Borrower in accordance with the terms of the
Loan Agreement.  This Note is entitled to the benefit and security of the Loan
Documents provided for in the Loan Agreement, to which reference is hereby made
for a statement of all of the terms and conditions under which the Variable Loan
evidenced hereby is made.  The Loan Agreement requires certain of the terms of
each Variable Loan to be evidenced by one or a series of Loan Confirmation
Instruments, and reference is hereby made to each such Loan Confirmation
Instrument for such terms.

1.

Defined Terms.  As used in this Note, (i) the term “Lender” means the holder of
this Note, and (ii) the term “Indebtedness” means the principal of, interest on,
or any other amounts due at any time under, this Note, the Security Instrument
or any other Loan Document, including prepayment premiums, late charges, default
interest, and advances to protect the security of the Security Instrument under
Section 12 of the Security Instrument.  Event of Default and other capitalized
terms used but not defined in this Note shall have the meanings given to such
terms in the Loan Agreement or, if not defined in the Loan Agreement, as defined
in the Security Instrument (as defined in Paragraph 5).

2.

Address for Payment.  All payments due under this Note shall be payable at
Capmark Finance Inc., 116 Welsh Road, Horsham, PA  19044 , Attention:  Servicing
– Account Manager, or such other place as may be designated by written notice to
Borrower from or on behalf of Lender.

3.

Payment of Principal and Interest.  Principal and interest shall be paid as
follows:

(a)

This Note shall evidence a Variable Loan made from time to time under the Loan
Agreement.  The Variable Loan shall bear interest at a rate determined in
accordance with Section 2.01 of the Loan Agreement.

(b)

Borrower shall pay imputed interest on each Variable Loan in advance in the form
of a Discount in accordance with Section 1.04(b) of the Loan Agreement (except
that Borrower





-1-




shall pay actual interest on the Variable Loan for the partial month period, if
any, in accordance with Section 1.04(a) of the Loan Agreement).  

(c)

Borrower shall make monthly payments of principal each in the amount as set
forth on the attached Amortization Schedule.  Lender shall apply each such
principal payment to the outstanding principal amount of the Loan on the
Rollover Date next following receipt of any such payment.  If not sooner paid,
the entire principal amount of the Variable Loan shall be due and payable on the
earlier of (i) the termination of the Loan Agreement pursuant to subsection (e)
of Section 1.02 thereof, (ii) the fifth anniversary (unless such date is
extended pursuant to Section 1.07 of the Loan Agreement, in which case, the
tenth anniversary) of the Initial Closing Date or (iii) the maturity date of any
outstanding MBS, unless either (A) not less than five Business Days prior to the
maturity date of the outstanding MBS, a Borrower has requested that the
outstanding MBS be renewed with a new MBS or converted to a Fixed Loan to take
effect on the maturity date of the outstanding MBS and such new MBS has been
issued or conversion has occurred or (B) the MBS is automatically renewed, which
automatic renewal shall occur in the event that a Borrower does not make the
request set forth in subpart (iii)(A) above and does not give Lender notice not
less than five Business days prior to the maturity date of the outstanding MBS
that the Variable Loan related to such outstanding MBS shall be paid on the
maturity date of such outstanding MBS (the “Maturity Date”).  Any MBS that is
issued as a result of an automatic renewal of a maturing MBS as contemplated by
subpart (iii)(B) above shall have a maturity date of three (3) months after the
MBS Issue Date.  

(d)

In addition to payment of principal and the Discount, Borrower shall pay the
Variable Loan Fee due on each Variable Loan in accordance with Section
1.04(b)(ii) of the Loan Agreement.

4.

Application of Payments.  If at any time Lender receives, from Borrower or
otherwise, any amount applicable to the Indebtedness that is less than all
amounts due and payable at such time, Lender may apply that payment to amounts
then due and payable in any manner and in any order determined by Lender, in
Lender’s discretion.  Borrower agrees that neither Lender’s acceptance of a
payment from Borrower in an amount that is less than all amounts then due and
payable nor Lender’s application of such payment shall constitute or be deemed
to constitute either a waiver of the unpaid amounts or an accord and
satisfaction.

5.

Security.  The Indebtedness is secured, among other things, by a multifamily
mortgage, deed to secure debt or deed of trust dated as of the date of this Note
(the “Security Instrument”) and reference is made to the Security Instrument for
other rights of Lender concerning the collateral for the Indebtedness.

6.

Acceleration.  If an Event of Default has occurred and is continuing, the entire
unpaid principal balance, any accrued interest, the prepayment premium payable
under Paragraph 10, if any, and all other amounts payable under this Note and
any other Loan Document shall at once become due and payable, at the option of
Lender, without any additional notice to Borrower.  Lender may exercise this
option to accelerate regardless of any prior forbearance.

7.

Late Charge.  If any monthly amount payable under this Note or under the
Security Instrument or any other Loan Document is not received by Lender within
10 days after the amount is due, Borrower shall pay to Lender, immediately and
without demand by Lender, a late charge equal to 5 percent of such amount.
 Borrower acknowledges that its failure to make timely payments will cause
Lender to incur additional expenses in servicing and processing the loan
evidenced by this Note (the “Loan”), and that it is extremely difficult and
impractical to determine those additional expenses.  Borrower agrees that the
late charge payable pursuant to this Paragraph represents a fair and reasonable
estimate, taking into account all circumstances existing on the date of this
Note, of the additional expenses Lender will incur by reason of such





-2-




late payment.  The late charge is payable in addition to, and not in lieu of,
any interest payable at the Default Rate pursuant to Paragraph 8.

8.

Default Rate.  So long as any monthly installment or any other payment due under
this Note remains past due for 30 days or more, interest under this Note shall
accrue on the unpaid principal balance from the earlier of the due date of the
first unpaid monthly installment or other payment due, as applicable, at a rate
(the “Default Rate”) equal to the lesser of 4 percentage points above the rate
stated in the first paragraph of this Note or the maximum interest rate which
may be collected from Borrower under applicable law.  If the unpaid principal
balance and all accrued interest are not paid in full on the Maturity Date, the
unpaid principal balance and all accrued interest shall bear interest from the
Maturity Date at the Default Rate.  Borrower also acknowledges that its failure
to make timely payments will cause Lender to incur additional expenses in
servicing and processing the Loan, that, during the time that any monthly
installment or payment under this Note is delinquent for more than 30 days,
Lender will incur additional costs and expenses arising from its loss of the use
of the money due and from the adverse impact on Lender’s ability to meet its
other obligations and to take advantage of other investment opportunities, and
that it is extremely difficult and impractical to determine those additional
costs and expenses.  Borrower also acknowledges that, during the time that any
monthly installment or payment due under this Note is delinquent for more than
30 days, Lender’s risk of nonpayment of this Note will be materially increased
and Lender is entitled to be compensated for such increased risk.  Borrower
agrees that the increase in the rate of interest payable under this Note to the
Default Rate represents a fair and reasonable estimate, taking into account all
circumstances existing on the date of this Note, of the additional costs and
expenses Lender will incur by reason of Borrower’s delinquent payment and the
additional compensation Lender is entitled to receive for the increased risks of
nonpayment associated with a delinquent loan.

9.

Limits on Personal Liability.

(a)

Except as otherwise provided in this Paragraph 9, Borrower shall have no
personal liability under this Note, the Security Instrument or any other Loan
Document for the repayment of the Indebtedness or for the performance of any
other obligations of Borrower under the Loan Documents, and Lender’s only
recourse for the satisfaction of the Indebtedness and the performance of such
obligations shall be Lender’s exercise of its rights and remedies with respect
to the Mortgaged Property and any other collateral held by Lender as security
for the Indebtedness.  This limitation on Borrower’s liability shall not limit
or impair Lender’s enforcement of its rights against any guarantor of the
Indebtedness or any guarantor of any obligations of Borrower.

(b)

Borrower shall be personally liable to Lender for the repayment of a portion of
the Indebtedness equal to any loss or damage suffered by Lender as a result of
(1) failure of Borrower to pay to Lender upon demand after an Event of Default,
all Rents to which Lender is entitled under Section 3(a) of the Security
Instrument and the amount of all security deposits collected by Borrower from
tenants then in residence; (2) failure of Borrower to apply all insurance
proceeds and condemnation proceeds as required by the Security Instrument; (3)
failure of Borrower to comply with Section 14(d) or (e) of the Security
Instrument relating to the delivery of books and records, statements, schedules
and reports; (4)  fraud or written material misrepresentation by Borrower or any
officer, director, partner, member or employee of Borrower in connection with
the application for or creation of the Indebtedness or any request for any
action or consent by Lender; or (5) failure to apply Rents, first, to the
payment of reasonable operating expenses (other than Property management fees
that are not currently payable pursuant to the terms of an Assignment of
Management Agreement or any other agreement with Lender executed in connection
with the Loan) and then to amounts  (“Debt Service Amounts”) payable under this
Note, the Security Instrument or any other Loan Document (except that Borrower
will not be personally liable (i) to the extent that Borrower





-3-




lacks the legal right to direct the disbursement of such sums because of a
bankruptcy, receivership or similar judicial proceeding, or (ii) with respect to
Rents that are distributed in any calendar year if Borrower has paid all
operating expenses and Debt Service Amounts for that calendar year).

(c)

Borrower shall become personally liable to Lender for the repayment of all of
the Indebtedness upon the occurrence of any of the following Events of Default:
(1) Borrower’s acquisition of any property or operation of any business not
permitted by Section 33 of the Security Instrument; or (2) a Transfer that is an
Event of Default under Section 21 of the Security Instrument.

(d)

To the extent that Borrower has personal liability under this Paragraph 9,
Lender may exercise its rights against Borrower personally without regard to
whether Lender has exercised any rights against the Mortgaged Property or any
other security, or pursued any rights against any guarantor, or pursued any
other rights available to Lender under this Note, the Security Instrument, any
other Loan Document or applicable law. For purposes of this Paragraph 9, the
term “Mortgaged Property” shall not include any funds that (1) have been applied
by Borrower as required or permitted by the Security Instrument prior to the
occurrence of an Event of Default, or (2) Borrower was unable to apply as
required or permitted by the Security Instrument because of a bankruptcy,
receivership, or similar judicial proceeding.

10.

Voluntary and Involuntary Prepayments.  Pursuant to the terms of the Loan
Agreement, Borrower shall pay the entire amount of the Discount on any Variable
Loan in advance.  Accordingly, any Variable Loan may be prepaid in whole or in
part and at any time without penalty.  Borrower shall give Lender six (6)
Business Days advance notice of any prepayment.

11.

Costs and Expenses.  Borrower shall pay on demand all reasonable expenses and
costs, including reasonable fees and out-of-pocket expenses of attorneys and
expert witnesses and costs of investigation, incurred by Lender as a result of
any default under this Note or in connection with efforts to collect any amount
due under this Note, or to enforce the provisions of any of the other Loan
Documents, including those incurred in post-judgment collection efforts and in
any bankruptcy proceeding (including any action for relief from the automatic
stay of any bankruptcy proceeding) or judicial or non-judicial foreclosure
proceeding.

12.

Forbearance.  Any forbearance by Lender in exercising any right or remedy under
this Note, the Security Instrument, or any other Loan Document or otherwise
afforded by applicable law, shall not be a waiver of or preclude the exercise of
that or any other right or remedy.  The acceptance by Lender of any payment
after the due date of such payment, or in an amount which is less than the
required payment, shall not be a waiver of Lender’s right to require prompt
payment when due of all other payments or to exercise any right or remedy with
respect to any failure to make prompt payment.  Enforcement by Lender of any
security for Borrower’s obligations under this Note shall not constitute an
election by Lender of remedies so as to preclude the exercise of any other right
or remedy available to Lender.

13.

Waivers.  Except as expressly provided in the Loan Agreement, presentment,
demand, notice of dishonor, protest, notice of acceleration, notice of intent to
demand or accelerate payment or maturity, presentment for payment, notice of
nonpayment, grace, and diligence in collecting the Indebtedness are waived by
Borrower and all endorsers and guarantors of this Note and all other third party
obligors.

14.

Loan Charges.  If any applicable law limiting the amount of interest or other
charges permitted to be collected from Borrower in connection with the Loan is
interpreted so that any interest or other charge provided for in any Loan
Document, whether considered separately or together with other charges provided
for in any other Loan Document, violates that





-4-




law, and Borrower is entitled to the benefit of that law, that interest or
charge is hereby reduced to the extent necessary to eliminate that violation.
 Borrower agrees to an effective rate of interest that is the stated rate of
interest plus any additional rate of interest resulting from any other charges
or fees that are to be paid by Borrower to Lender that may be found by a court
of competent jurisdiction to be interest.  The amounts, if any, previously paid
to Lender in excess of the permitted amounts shall be applied by Lender to
reduce the unpaid principal balance of this Note.  For the purpose of
determining whether any applicable law limiting the amount of interest or other
charges permitted to be collected from Borrower has been violated, all
Indebtedness that constitutes interest, as well as all other charges made in
connection with the Indebtedness that constitute interest, shall be deemed to be
allocated and spread ratably over the stated term of the Note.  Unless otherwise
required by applicable law, such allocation and spreading shall be effected in
such a manner that the rate of interest so computed is uniform throughout the
stated term of the Note.

15.

Commercial Purpose.  Borrower represents that the Indebtedness is being incurred
by Borrower solely for the purpose of carrying on a business or commercial
enterprise, and not for personal, family or household purposes.

16.

Counting of Days.  Except where otherwise specifically provided, any reference
in this Note to a period of “days” means calendar days, not Business Days.

17.

Governing Law; Consent to Jurisdiction; WAIVER OF JURY TRIAL.  The provisions of
Section 11.07 of the Loan Agreement (entitled “Choice of Law; Consent to
Jurisdiction; Waiver of Jury Trial”) are hereby incorporated into this Note by
this reference to the fullest extent as if the text of such Section were set
forth in its entirety herein.

18.

Captions.  The captions of the paragraphs of this Note are for convenience only
and shall be disregarded in construing this Note.

19.

Notices.  All notices, demands and other communications required or permitted to
be given by Lender to Borrower pursuant to this Note shall be given in
accordance with Section 11.09 of the Loan Agreement.

20.

Security for this Note.  Reference is made hereby to the Loan Agreement and the
Security Documents for additional rights and remedies of Lender relating to the
indebtedness evidenced by this Note.  Each Security Document shall be released
in accordance with the provisions of the Security Documents.

21.

Loan May Not Be Reborrowed.  Borrower may not re-borrow any amounts under this
Note which it has previously borrowed and repaid under this Note.

22.

Default Under Loan Agreement and Other Loan Documents.  The occurrence of an
Event of Default under the Loan Agreement or the Security Instrument shall
constitute an “Event of Default” under this Note in accordance with the Loan
Agreement and the Security Instrument.  Upon the occurrence of an Event of
Default under the Loan Agreement or the Security Instrument, the entire
principal amount outstanding hereunder and accrued interest thereon shall at
once become due and payable, at the option of the holder hereof.

23.

Loan Confirmation Instruments; Accounting for Variable Loans.  The terms of the
Loan Agreement and this Note govern the repayment, and all other terms relating
to the Variable Loan.  However, Borrower shall execute a Loan Confirmation
Instrument to create a physical instrument evidencing each MBS issued to fund
the Variable Loan.  The Loan Confirmation Instrument executed by Borrower in
accordance with Section 2.02 of the Loan Agreement shall set forth the amount,
term, Discount, Closing Date and certain other terms of each MBS issued to fund
the Variable Loan.  The Loan Confirmation Instrument shall





-5-




conclusively establish each of the terms described in the preceding sentence,
absent manifest error.  The MBS evidenced by the Loan Confirmation Instrument
does not represent a separate indebtedness from that evidenced by this Note.
  In making proof of this Note, no other documents other than this Note shall be
required.  In making proof of the amount and terms of the outstanding Variable
Loans under this Note, this Note, the related Loan Confirmation Instruments, and
Lender’s records concerning payments made by Borrower under this Note, shall be
conclusive evidence of the terms and outstanding amounts of the Variable Loan,
absent manifest error.

24.

Modifications to Note.  There are standard modifications to this Note that are
attached as Exhibit B-1 and Exhibit B-2 hereto.  In addition, there may be
special modifications to this Note attached as Exhibit B-3 hereto.  All such
exhibits are hereby incorporated into this Note as a part hereof.

IN WITNESS WHEREOF, Borrower has signed and delivered this Note under seal or
has caused this Note to be signed and delivered under seal by its duly
authorized representative.  Borrower intends that this Note shall be deemed to
be signed and delivered as a sealed instrument.
















[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]














-6-




VMS NATIONAL PROPERTIES, an Illinois joint venture general partnership




By:  VMS National Residential Portfolio I, an Illinois limited partnership, its
joint venture partner




By:  Maeril, Inc., a Delaware corporation, its general partner










By: /s/Patti K. Fielding

Patti K. Fielding

Executive Vice President and Treasurer




By:  VMS National Residential Portfolio II, an Illinois limited partnership, its
joint venture partner




By:  Maeril, Inc., a Delaware corporation, its general partner










By: /s/Patti K. Fielding

Patti K. Fielding

Executive Vice President and Treasurer














-7-










PAY TO THE ORDER OF FANNIE MAE, WITHOUT RECOURSE.




CAPMARK FINANCE INC., a California corporation










By:/s/Max W. Foore

Max W. Foore

Vice President





-8-




EXHIBIT B-1

GMACCM LOAN AGREEMENT MODIFICATIONS




During any time that the terms, covenants and provisions of that certain Loan
Agreement dated as of November 1, 2002 and more particularly described in the
second paragraph on page 1 of the Note apply to the Variable Loan evidenced by
the Note, paragraphs 3 and 23 of the Note are amended and replaced with the
following substitute paragraphs 3 and 23:

“3.

Payment of Principal and Interest.  Principal and interest shall be paid as
follows:

(a)

This Note shall evidence a Variable Loan made from time to time under the Loan
Agreement.  Borrower shall not be required to make monthly principal payments
prior to the Fannie Mae Addition Date, but shall make monthly payments of
principal after the Fannie Mae Reassignment Date, if it occurs, as set forth in
Section 1.04(d) of the Loan Agreement.

(b)

Borrower shall pay actual interest on the Variable Loan during the period
described in accordance with Section 1.04(a) of the Loan Agreement.  Borrower
shall pay interest on its Variable Rate Loan in arrears at a rate equal to LIBOR
Rate plus a number of basis points determined in accordance with Section 2.01 of
the Loan Agreement.  For purposes of the previous sentence, the LIBOR Rate shall
be reset every ninety (90) days commencing on the date that is ninety (90) days
after the Initial Closing Date.  On the date the Variable Loan is funded,
Borrower shall pay interest in advance from the date of funding through January
31, 2007.  On March 1, 2007 and on the first (1st) day of each calendar month
thereafter, Borrower shall pay interest in arrears calculated for the actual
number of days since the first (1st) day of the previous calendar month.

(c)

If not sooner paid, the entire principal amount of the Variable Loan shall be
due and payable in accordance with Section 1.02 of the Loan Agreement.  

(d)

Borrower shall not pay any Discount.

23.

Loan Confirmation Instruments; Accounting for Variable Loans.  The terms of the
Loan Agreement and this Note govern the repayment, and all other terms relating
to the Variable Loan.  However, Borrower shall execute one or a series of Loan
Confirmation Instruments to create a physical instrument evidencing the terms of
the Variable Loan.  The Loan Confirmation Instrument or series of Loan
Confirmation Instruments executed by Borrower in accordance with Section 2.02 of
the Loan Agreement shall set forth the amount, term, the interest rate spread
over the LIBOR Rate Closing Date and certain other terms related to the funding
the Variable Loan.  The Loan Confirmation Instrument shall conclusively
establish each of the terms described in the preceding sentence, absent manifest
error.  The variable terms evidenced by the Loan Confirmation Instrument do not
represent a separate indebtedness from that evidenced by this Note.   In making
proof of this Note, no other documents other than this Note shall be required.
 In making proof of the amount and terms of the outstanding Variable Loans under
this Note, this Note, the related Loan Confirmation Instruments, and Lender’s
records concerning payments made by Borrower under this Note, shall be
conclusive evidence of the terms and outstanding amounts of the Variable Loan,
absent manifest error.”

During any time that the terms, covenants and provisions of that certain Amended
and Restated Loan Agreement dated as of September 16, 2002 and more particularly
described in the second paragraph on page 1 of the Note apply to the Variable
Loan evidenced by the Note, this Exhibit B-1 shall not apply and paragraphs 3
and 23 of the Note shall not be amended or replaced with the provisions set
forth in this Exhibit B-1.





B-1




EXHIBIT B-2

AIMCO MODIFICATIONS




The following modifications are made to the text of the Note that precedes this
Exhibit:




1.

Section 9(b)(4) is modified by deleting “or” at the end thereof.




2.

Section 9(b)(5) is modified to read as follows:




“(5) failure to apply Rents, first, to the payment of reasonable operating
expenses (other than Property management fees that are not currently payable
pursuant to the terms of an Assignment of Management Agreement or any other
agreement with Lender executed in connection with the Loan) and then to amounts
(“Debt Service Amounts”) payable under this Note, the Security Instrument or any
other Loan Document (except that Borrower will not be personally liable (i) to
the extent that Borrower lacks the legal right to direct the disbursement of
such sums because of a bankruptcy, receivership or similar judicial proceeding,
or (ii) with respect to Rents that are distributed in any calendar quarter if
Borrower has paid all operating expenses and Debt Service Amounts for such
calendar quarter to date); or”




3.

A new Section 9(b)(6) is added following Section 9(b)(5), stating as follows:




“(6) failure to pay when due any water and sewer charges, fire, hazard or other
insurance premiums and ground rents owing from time to time in connection with
the Mortgaged Property.”








B-2


